 

EXHIBIT 10.1

 

2,500,000 Shares of Common Stock

 

ENVIRONMENTAL POWER CORPORATION

 

UNDERWRITING AGREEMENT

 

February 2, 2005

 

LADENBURG THALMANN & CO. INC.

 

590 Madison Avenue, 34th Floor

New York, N.Y. 10022

 

Dear Sirs:

 

Environmental Power Corporation, a corporation organized and existing under the
laws of Delaware (the “Company”), proposes, subject to the terms and conditions
stated herein, to issue and sell to the underwriter named in Schedule I hereto
(the “Underwriter”) an aggregate of 2,500,000 shares (the “Firm Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”). The
Company also proposes to issue and sell to the Underwriter, for the sole purpose
of covering over-allotments in connection with the sale of the Firm Shares, and
at the option of the Underwriter, up to an additional 375,000 shares (the
“Additional Shares”) of Common Stock. The Firm Shares and the Additional Shares
are referred to herein collectively as the “Shares.” In connection with the
proposed issuance and sale of the Shares, the Company proposes to issue to
Ladenburg Thalmann & Co. Inc. a Common Stock Warrant (the “Warrant”) to purchase
from the Company 100,000 shares of Common Stock (the “Warrant Shares”) pursuant
to the terms and conditions set forth in the Warrant (a form of which is
attached hereto as Exhibit B). The Shares are more fully described in the
Registration Statement referred to below.

 

1. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Underwriter that:

 

(a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, and one or more amendments thereto, on
Form S-2 (Registration No. 333-121572), and related preliminary prospectus, as
amended, for the registration under the Securities Act of 1933, as amended (the
“Securities Act”), of the Shares (including the Additional Shares) of Common
Stock, which registration statement, as so amended, has been declared effective
by the Commission on the date hereof and copies of which have heretofore been
delivered to the Underwriter. The registration statement, as amended at the time
it became effective, including the exhibits and information (if any) deemed to
be a part of the registration statement at the time of effectiveness pursuant to
paragraph (b) of Rule 430A or Rule 434 of the rules and regulations of the
Commission under the Securities Act (the “Securities Act Regulations”), and any
post-effective amendments thereto under Rule 462(b) through the Closing Date (as
defined below) is hereinafter called the “Registration Statement.” If the
Company has filed or is required pursuant to the terms hereof to file a
registration statement pursuant to Rule 462(b) under the Securities Act
Regulations registering additional shares of



--------------------------------------------------------------------------------

Common Stock (a “Rule 462(b) Registration Statement”), then, and unless
otherwise specified, any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462(b) Registration Statement. Other than a
Rule 462(b) Registration Statement, if any, which became effective upon filing,
no other document with respect to the Registration Statement has heretofore been
filed with the Commission (other than prospectuses filed pursuant to Rule 424(b)
of the Securities Act Regulations, each in the form heretofore delivered to the
Underwriter). No stop order suspending the effectiveness of the Registration
Statement (including any Rule 462(b) Registration Statement) has been issued and
no proceeding for that purpose has been initiated or, to the Company’s
knowledge, threatened by the Commission. The prospectus relating to the Shares,
in the form in which it is to be filed with the Commission pursuant to Rule
424(b) of the Securities Act Regulations, is hereinafter referred to as the
“Prospectus,” except that, subject to Sections 4(a) and 4(b) below, if any
revised prospectus or prospectus supplement shall be provided to the
Underwriters by the Company for use in connection with the offering and sale of
the Shares (the “Offering”) which differs from the Prospectus (whether or not
such revised prospectus or prospectus supplement is required to be filed by the
Company pursuant to Rule 424(b) of the Securities Act Regulations), the term
“Prospectus” shall refer to such revised prospectus or prospectus supplement, as
the case may be, from and after the time it is first provided to the Underwriter
for such use. All references to the “Registration Statement” and the
“Prospectus” shall be deemed to include all documents filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and incorporated by
reference in the Registration Statement and Prospectus, except to the extent
such documents or any portion thereof are expressly excluded as set forth in the
section of the Prospectus entitled “Documents Incorporated by Reference”. Any
preliminary prospectus or prospectus subject to completion included in the
Registration Statement or filed with the Commission as described in Rule 430A or
Rule 424 of the Securities Act is hereafter called a “Preliminary Prospectus.”
All references in this Agreement to the Registration Statement, the Rule 462(b)
Registration Statement, a Preliminary Prospectus and the Prospectus, or any
amendments or supplements to any of the foregoing, shall be deemed to include
any copy thereof filed with the Commission pursuant to its Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”).

 

(b) The Registration Statement and the Prospectus, and any amendments thereof or
supplements thereto, at the time the Registration Statement became effective, at
the time any post-effective amendment to the Registration Statement is filed
with the Commission, at the time the Prospectus is first filed with the
Commission, at the time any supplement or amendment to the Prospectus is filed
with the Commission, at the time any documents incorporated by reference in the
Registration Statement or the Prospectus are amended or supplemented to comply
with the Exchange Act, and as of the Closing Date, and Additional Closing Date,
if any (as hereinafter respectively defined), and the Preliminary Prospectus,
and any amendments thereof or supplements thereto, as of the date thereof,
complied and comply in all material respects with the requirements of the
Securities Act and the Securities Act Regulations, and did not and as of the
Closing Date, and Additional Closing Date, if any, will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as of the date hereof (unless the term “Prospectus” refers to a
prospectus which has been provided to the Underwriter by the Company for use in
connection with the offering of the Shares which differs from the Prospectus
filed with the Commission pursuant to Rule 424(b) of the Securities Act
Regulations, in which case at the time it is first provided to the Underwriters
for such use)

 

2



--------------------------------------------------------------------------------

and on the Closing Date, and Additional Closing Date, if any, does not and will
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
representations and warranties in this Section 1(b) shall not apply to
statements in or omissions from the Registration Statement or Prospectus made in
reliance upon and in conformity with information relating to the Underwriter
furnished to the Company in writing by the Underwriter expressly for use in the
Registration Statement or the Prospectus, as set forth in Section 7(b). Each
Preliminary Prospectus and Prospectus filed as part of the Registration
Statement, as part of any amendment thereto or pursuant to Rule 424 under the
Securities Act Regulations, if filed by electronic transmission pursuant to
Regulation S-T under the Securities Act, was identical to the copy thereof
delivered to the Underwriter for use in connection with the offer and sales of
the Shares (except as may be permitted by Regulation S-T under the Securities
Act). There are no contracts or other documents required to be described in the
Prospectus or to be filed as exhibits to the Registration Statement under the
Securities Act that have not been described or filed therein as required.

 

(c) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and have delivered their consent with respect to the Company’s
audited financial statements included in the Registration Statement and who have
performed certain procedures for the unaudited condensed consolidated financial
statements for the three-month and nine-month periods ended September 30, 2003
included in the Registration Statement, the Prospectus and any Preliminary
Prospectus, are independent registered public accountants as required by the
Securities Act and the Securities Act Regulations.

 

(d) Vitale, Caturano & Company, Ltd., who have performed certain procedures on
the unaudited condensed consolidated financial statements for the three-month
and nine-month periods ended September 30, 2004 included in the Registration
Statement, the Prospectus and any Preliminary Prospectus, are independent
registered public accountants as required by the Securities Act and the
Securities Act Regulations.

 

(e) The documents incorporated by reference in the Registration Statement and
the Prospectus, when taken together with all amendments thereto filed with the
Commission and incorporated by reference in the Registration Statement and
Prospectus, at the time filed with the Commission, conformed in all material
respects to the requirements of the Exchange Act, as amended, and the rules and
regulations of the Commission thereunder, or the Securities Act and the
Securities Act Regulations, as applicable.

 

(f) Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, there has been no material adverse
change or any development involving a prospective material adverse change in the
business, prospects, earnings, properties, operations, condition (financial or
otherwise) affairs or management of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, and since the date of the latest balance sheet presented in the
Registration Statement and the Prospectus, the Company and its subsidiaries,
taken as a whole, have not incurred or undertaken any material liabilities or
obligations, indirect, direct or contingent except for liabilities or
obligations which are reflected in the Registration Statement and the
Prospectus, nor entered into any material transaction or agreement not in the
ordinary

 

3



--------------------------------------------------------------------------------

course of business nor have any dividends or distributions of any kind been
declared, paid or made by the Company or, except for dividends paid to the
Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any shares of any class of capital stock.

 

(g) The Company (i) has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware, (ii) has
all requisite corporate power and authority, and all necessary consents,
approvals, authorizations, orders, registrations, qualifications, licenses,
certificates, franchises and permits of and from all public, regulatory or
governmental agencies and bodies (“Permits”), to carry on its business as it is
currently being conducted and as described in the Registration Statement and the
Prospectus and to own, lease and operate its properties, and is in compliance in
all material respects with the terms of such Permits, (iii) has no reason to
believe that any regulatory or governmental body or agency is considering
limiting, suspending or revoking any such Permits (iv) other than the
subsidiaries listed on Schedule III (the “Subsidiaries”), has no subsidiaries
and (v) is duly qualified and in good standing as a foreign corporation
authorized to do business in each jurisdiction in which the nature of its
business or its ownership or leasing of property requires such qualification
except, with respect to clauses (i) (as it relates to good standing), (ii) and
(v), where the failure to be in good standing, to have such Permits or to be so
qualified does not and could not reasonably be expected to (x) individually or
in the aggregate, result in a material adverse effect on the business,
prospects, earnings, properties, operations, condition (financial or otherwise),
affairs or management of the Company and its subsidiaries taken as a whole, (y)
interfere with or adversely affect the issuance or marketability of the Shares
pursuant hereto or (z) in any manner draw into question the validity of this
Agreement or the transactions described in the Prospectus under the caption “Use
of Proceeds” (any of the events set forth in clauses (x), (y) or (z), being
referred to as a “Material Adverse Effect”).

 

(h) Each of the Subsidiaries designated as a “Material Subsidiary” on Schedule
III (i) has been duly organized and is validly existing as a corporation, or
limited liability company, as the case may be, in good standing under the laws
of the province or state of its organization, (ii) has all requisite corporate
or similar power and authority, and all necessary Permits, to carry on its
business as it is currently being conducted and as described in the Registration
Statement and the Prospectus and to own, lease and operate its properties, and
is in compliance in all material respects with the terms of such Permits, (iii)
has no reason to believe that any regulatory or governmental body or agency is
considering limiting, suspending or revoking any such Permits (iv) has no
subsidiaries (other than, in the case of EPC Corporation, Buzzard Power
Corporation) and (v) is duly qualified and in good standing as a foreign
corporation, or limited liability company, as the case may be, authorized to do
business in each jurisdiction in which the nature of its business or its
ownership or leasing of property requires such qualification except, with
respect to clauses (i) (as it relates to good standing), (ii) and (v), where the
failure to be in good standing, to have such Permits or to be so qualified does
not and could not reasonably be expected to result in a Material Adverse Effect.
Each of the Subsidiaries which is not a Material Subsidiary does not have (i)
any material assets, liabilities or operations and (ii) any involvement in any
business or operations of the Company or any of its subsidiaries described in
the Prospectus and the Registration Statement.

 

4



--------------------------------------------------------------------------------

(i) This Agreement, the Warrant and the transactions contemplated herein and
therein have been duly and validly authorized by the Company, and this Agreement
has been, and the Warrant, when executed and delivered by the Company at the
Closing will be, duly and validly executed and delivered by the Company. This
Agreement and the Warrant, when executed and delivered by the Company at the
Closing will be legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.

 

(j) The execution, delivery, and performance of this Agreement and the Warrant
and the issuance, offering and sale of the Shares, and the consummation of the
transactions contemplated hereby and in the Prospectus do not and will not
violate, conflict with or constitute a breach of any of the terms and provisions
of, or constitute a default (or an event which with notice or lapse of time, or
both, would constitute a default) or require consent under, or result in the
creation or imposition of any lien, charge or encumbrance upon any properties or
assets of the Company, or result in an acceleration of any indebtedness of the
Company pursuant to (A) the Certificate of Incorporation or By-Laws of the
Company, in each case as amended through the date hereof (B) any bond,
debenture, note, indenture, mortgage, loan or credit agreement, deed of trust,
contract, lease or other agreement or instrument to which the Company or any
Material Subsidiary is a party or by which the Company or any Material
Subsidiary or their respective properties or assets are or may be bound, (C) any
statute, rule or regulation applicable to the Company or any Subsidiary or any
of their respective properties or assets (D) any judgment, order or decree of
any court or governmental agency or authority having jurisdiction over the
Company or any of its subsidiaries or any of their respective properties or
assets. No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with (i) any court or any governmental
agency or authority having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets or (ii) any other
person is required for (A) the execution, delivery and performance by the
Company of this Agreement and the Warrant, (B) the issuance, sale and delivery
of the Shares to be issued, sold and delivered by the Company hereunder and the
consummation of the transactions contemplated hereby and thereby, except such as
have been obtained under the Securities Act and such consents, approvals,
authorizations, orders, registrations, filings, qualifications, licenses and
permits as may be required under state securities or Blue Sky laws in connection
with the purchase and distribution of the Shares by the Underwriter.

 

(k) All of the shares of Common Stock outstanding as of the date hereof, are
duly authorized and validly issued, and are fully paid and nonassessable and
were not issued and are not now in violation of or subject to any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. The Shares being sold by the Company under
this Agreement are duly authorized, and, when issued, delivered and paid for in
accordance with this Agreement, will be validly issued, and fully paid and
nonassessable, and will not have been issued in violation of or be subject to
any preemptive or similar rights. As of September 30, 2004, after giving effect
to the one to seven reverse split of the Common Stock and the issuance and sale
of the Shares pursuant hereto and the application of the net proceeds from the
sale thereof, the Company had the pro forma capitalization as set forth in the
Prospectus under the caption “Capitalization.” The capital stock of the Company
conforms to the description thereof contained in the Prospectus, or if the
Prospectus is not in existence, the most recent Preliminary Prospectus.

 

5



--------------------------------------------------------------------------------

(l) The Warrant Shares, when issued pursuant to the terms and conditions of the
Warrant, will be duly and validly authorized and issued, fully paid and
nonassessable and will have not been issued in violation of or subject to any
preemptive rights.

 

(m) Except as disclosed in the Prospectus or as contemplated by this Agreement,
there are not currently, and will not be as a result of the Offering, any
outstanding subscriptions, rights, warrants, calls, commitments of sale or
options to acquire or instruments convertible into or exchangeable for, any
capital stock or other equity interest of the Company or any Material Subsidiary
(other than options issued pursuant to the Company’s stock option plans). The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Prospectus, accurately and fairly presents and summarizes such plans,
arrangements, options and rights.

 

(n) There is (i) no action, suit or proceeding before or by any court,
arbitrator or governmental agency, body or official, domestic or foreign, now
pending or, to the best knowledge of the Company, threatened or contemplated to
which the Company or any Subsidiary is a party or to which the business or
property of the Company or any Subsidiary is subject, (ii) no statute, rule,
regulation or order that has been enacted, adopted or issued by any governmental
agency to the Company’s knowledge and (iii) no injunction, restraining order or
order of any nature by a federal or state court or foreign court of competent
jurisdiction to which the Company or any of its Subsidiaries is or may be
subject or to which the business, assets, or property of the Company or any of
its Subsidiaries are or may be subject, that, in the case of clauses (i), (ii)
and (iii) above, is required to be disclosed in the Registration Statement and
the Prospectus and which could, individually or in the aggregate, result in a
Material Adverse Effect.

 

(o) The Company has not directly or indirectly (i) taken (other than through the
actions, if any, of the Underwriter) any action designed to, or that might
reasonably be expected to, cause or result in or which constitutes or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) since the filing of the Preliminary Prospectus (A) sold, bid for,
purchased or paid any person any compensation for soliciting purchases of,
shares of Common Stock or (B) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company.

 

(p) The financial statements, together with the related notes, included in the
Registration Statement and the Prospectus (and any amendment or supplement
thereto) present fairly in all material respects the financial position, results
of operations, cash flows, and changes in stockholders’ equity of the Company or
its predecessors, as applicable, as of and at the dates indicated and for the
periods specified. Such financial statements have been prepared in conformity
with generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved, and comply with Regulation S-X
of the Securities Act Regulations. The financial data set forth in the
Prospectus under the captions “Prospectus Summary—Summary Financial Data,”
“Selected Consolidated Financial Data” and “Capitalization” fairly present the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Prospectus.

 

6



--------------------------------------------------------------------------------

(q) There are no holders of securities of the Company who, by reason of the
execution by the Company of this Agreement or the consummation by the Company of
the transactions contemplated hereby, have the right to request or demand that
the Company register under the Securities Act or analogous foreign laws and
regulations securities held by them, other than such that have been duly
exercised or waived.

 

(r) The Company is not, and upon consummation of the transactions contemplated
hereby will not be, (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), or be subject to registration under
the Investment Company Act, or (ii) a “holding company” or a “subsidiary
company” or an “affiliate” of a holding company within the meaning of the Public
Utility Holding Company Act of 1935, as amended and will not conduct its
business in a manner so that it will become subject to the Investment Company
Act.

 

(s) The Common Stock is registered pursuant to Section 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and is listed for
quotation on the American Stock Exchange, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or the delisting of the Common Stock
from the American Stock Exchange, nor has the Company received any notification
that the Commission or the American Stock Exchange is contemplating terminating
such registration or listing, as the case may be.

 

(t) The Company has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby, including, without limitation, the corporate
power and authority to issue, sell and deliver the Shares and the Warrant Shares
as provided herein and the corporate power to effect the use of proceeds from
the Offering as described in the Prospectus.

 

(u) Neither the Company nor any Material Subsidiary is (i) in violation of its
Certificate of Incorporation or By-Laws, (ii) in breach or default (nor does any
condition exist that, with notice, the passage of time or both, would constitute
a breach or default) in the performance of any obligation, agreement or
condition contained in any bond, debenture, note, indenture, mortgage, deed of
trust or other material agreement or instrument to which it is a party or by
which it is bound or to which any of its properties is subject, or (iii) in
violation, in any material respect, of any local, state or federal law, statute,
ordinance, rule, regulation, requirement, judgment or court decree applicable to
the Company or any Subsidiary or any of their respective assets or properties
(whether owned or leased).

 

(v) No action has been taken and no statute, rule, regulation or order has been
enacted, adopted or issued by any governmental agency that prevents the issuance
of the Shares or prevents or suspends the use of the Prospectus; no injunction,
restraining order or order of any kind by a federal or state court of competent
jurisdiction has been issued that prevents the issuance of the Shares, prevents
or suspends the sale of the Shares in any jurisdiction or that could adversely
affect the consummation of the transactions contemplated by this Agreement or
the Prospectus; and every request of any securities authority or agency of any
jurisdiction for additional information has been complied with in all material
respects.

 

7



--------------------------------------------------------------------------------

(w) There is (i) no significant unfair labor practice complaint pending against
the Company or any of Subsidiary nor, to the best knowledge of the Company,
threatened against it or any Subsidiary, before the National Labor Relations
Board, any state or local labor relations board or any foreign labor relations
board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is so pending
against the Company or any of Subsidiary nor, to the best knowledge of the
Company, threatened against it or its subsidiaries, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Company or any Subsidiary nor,
to the best knowledge of the Company, threatened against it or any Subsidiary
and (iii) to the best knowledge of the Company, no union representation question
is existing with respect to the employees of the Company or any Subsidiary. To
the best knowledge of the Company, no collective bargaining organizing
activities are taking place with respect to the Company or any of its
Subsdiaries. Except as disclosed in the Prospectus, the Company and the
Subsidiairies have not violated, in any material respect, (A) any federal, state
or local law or foreign law relating to discrimination in hiring, promotion or
pay of employees, (B) any applicable wage or hour laws or (C) any provision of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”).

 

(x) The Company and the Subsidiaries are not in violation of any federal, state,
or local law, rule, regulation, order, judgment or decree relating to protection
of the environment, natural resources or human health, including occupational
safety and health (“Environmental Laws”) and, to the best knowledge of the
Company, the Company and the Subsidiaries have received all Permits required of
the Company or any of its subsidiaries under applicable Environmental Laws to
conduct their business, and the Company and the Subsidiaries are in compliance
with all terms and conditions of any such Permits, except any such violation of
law or regulation, failure to receive required Permits or failure to comply with
the terms and conditions of such Permits which would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect. Except as
described in the Prospectus, there has been no storage, disposal, generation,
transportation, handling or treatment of hazardous substances or solid wastes by
the Company or any of its Subsidiaries (or, to the knowledge of the Company, any
of the Company’s or its Subsidiaries’ predecessors in interest or any other
entity for whose acts or omissions the Company or any Subsidiary could be
liable) at, upon or from any of the property now or previously owned, leased or
used by the Company or any of its subsidiaries in violation of, or which could
give rise to any liability under, any applicable Environmental Law or Permit
except for those which would not be reasonably likely to result, individually or
in the aggregate, in a Material Adverse Effect. There has been no spill,
discharge, leak, emission, injection, escape, dumping or release of any kind
onto such property or into the environment surrounding such property of any
solid wastes or hazardous substances, nor have there been any past or present
actions, omissions, activities, circumstances conditions, events or incidents
that could give rise to any liability under any Environmnetal Law, that would
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect to the Company or any Subsidiary. The terms “hazardous
substances” and “solid wastes” shall have the meanings set forth in any
applicable Environmental Laws. Neither the Company nor any of its Subsidiaries
have agreed to assume, undertake or provide indemnification for any liability of
any other person under any Environmental Law, including any obligation for
cleanup or remedial action, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
pending or, to the Company’s knowledge,

 

8



--------------------------------------------------------------------------------

threatened administrative, regulatory or judicial action, claim or notice of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(y) The Company and each Material Subsidiary has (i) good and marketable title
to all the properties and assets reflected as owned in the financial statements
included in the Prospectus and defensible title to all personal property owned
by it, free and clear of all security interests, liens, charges, encumbrances,
equities, restrictions, claims and other defects, except such as are described
in the Prospectus or as would not have a Material Adverse Effect, and (ii)
peaceful and undisturbed possession of its properties under all material leases
to which it is a party as lessee. The Company, either on its own or through one
or more Material Subsidiaries, has the right to receive the net revenue from the
Scrubgrass facility in accordance with the terms of the lease and other project
agreements relating to such facility, free and clear of all security interests,
liens, charges, encumbrances, equities, restrictions, claims and other defects,
except such as are described in the Prospectus or as would not have a Material
Adverse Effect. All material leases to which the Company or any Material
Subsidiary is a party are valid and binding, and no default by the Company or
any Material Subsidiary has occurred and is continuing thereunder and, to the
best knowledge of the Company, no material defaults by the landlord are existing
under any such lease that could result in a Material Adverse Effect. The
material real property, improvements, equipment and personal property held under
lease by the Company or any Material Subsidiary are held under valid and
enforceable leases, with such exceptions as are not material and do not, singly
or in the aggregate, materially interfere with the use made or proposed to be
made of such real property, improvement, equipment or personal property by the
Company or each subsidiary.

 

(z) The Company’s trademarks, trade names, licenses, trade secrets and other
similar rights described in the Prospectus (collectively, “Intellectual Property
Rights”) are all of the Intellectual Property Rights reasonably necessary to
conduct the business of the Company and the Material Subsidiaries as such
businesses are now conducted; and, except as described in the Prospectus, the
expected expiration of any of such Intellectual Property Rights would not result
in a Material Adverse Effect. Neither the Company nor any Material Subsidiary
has received any notice of infringement or conflict with asserted Intellectual
Property Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would have a Material Adverse Effect. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property Rights of any other person or entity that are required to
be set forth in the Prospectus and are not described therein in all material
respects. None of the technology employed by the Company or any of its Material
Subsidiaries has been obtained or is being used by the Company or its
subsidiaries in violation of any contractual obligation binding on the Company
or, to the Company’s knowledge, any of its officers, directors or employees or
otherwise in violation of the rights of any persons.

 

(aa) Neither the Company, any of its Material Subsidiaries nor, to the best
knowledge of the Company, any of its officers, directors, partners, employees,
agents or affiliates or any other person acting on behalf of the Company or any
of its subsidiaries, has, directly or indirectly, given or agreed to give any
money, gift or similar benefit (other than legal price concessions to customers
in the ordinary course of business) to any customer, supplier, employee

 

9



--------------------------------------------------------------------------------

or agent of a customer or supplier, official or employee of any governmental
agency (domestic or foreign), instrumentality of any government (domestic or
foreign) or any political party or candidate for office (domestic or foreign) or
other person who was, is or may be in a position to help or hinder the business
of the Company or any its subsidiaries (or assist the Company or any of its
subsidiaries in connection with any actual or proposed transaction), which (i)
might subject the Company, or any other individual or entity, to any damage or
penalty in any civil, criminal or governmental litigation or proceeding
(domestic or foreign), (ii) if not given in the past, might have had a Material
Adverse Effect or (iii) if not continued in the future, might have a Material
Adverse Effect.

 

(bb) All necessary tax returns required to be filed by the Company as of the
date hereof in all jurisdictions have been so filed, except where the failure to
file has not had and could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. All taxes,
including withholding taxes, penalties and interest, assessments, fees and other
charges due or claimed to be due from such entities or that are due and payable
have been paid, other than those being contested in good faith through
appropriate proceedings diligently pursued and for which adequate reserves have
been provided or those currently payable without penalty or interest. To the
knowledge of the Company, there are no material proposed additional tax
assessments against the Company or the assets or property of the Company. The
Company has made adequate (in the opinion of the Company) charges, accruals and
reserves in the applicable financial statements included in the Prospectus in
respect of all federal, state and foreign income and franchise taxes for all
periods presented therein as to which the tax liability of the Company has not
been finally determined.

 

(cc) The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that: (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences thereto.

 

(dd) The Company and each of its subsidiaries maintains insurance covering its
properties, operations, personnel and businesses with institutions it believes
to be financially responsible. Such insurance insures against such losses and
risks as are reasonably adequate in accordance with customary industry practice
to protect the Company, its Subsidiaries and its business. Neither the Company
nor any Subsidiary has received notice from any insurer or agent of such insurer
that substantial capital improvements or other expenditures will have to be made
in order to continue such insurance. All such insurance is outstanding and duly
in force on the date hereof, subject only to changes made in the ordinary course
of business, consistent with past practice, which do not, either individually or
in the aggregate, materially alter the coverage thereunder or the risks covered
thereby. The Company has no reason to believe that it will not be able (i) to
renew its existing insurance coverage as and when such policies expire or (ii)
to obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted or as presently
contemplated and at a cost that would not result in a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

(ee) Except as disclosed in the Prospectus, the Company and any “employee
benefit plan” (as defined under ERISA) established or maintained by the Company
or its “ERISA Affiliates” (as defined below) are in compliance in all material
respects with ERISA. “ERISA Affiliate” means, with respect to the Company, any
member of any group of organizations described in Sections 414(b), (c), (m) or
(o) of the Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (the “Code”) of which the Company is a
member. Except as disclosed in the Prospectus, no “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company or any of its
ERISA Affiliates. Except as disclosed in the Prospectus, no “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates,
if such “employee benefit plan” were terminated, would have any “amount of
unfunded benefit liabilities” (as defined under ERISA). Neither the Company nor
any of its ERISA Affiliates has incurred or reasonably expects to incur any
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Except as disclosed in the Prospectus, each “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates
that is intended to be qualified under Section 401(a) of the Code is so
qualified and nothing has occurred, whether by action or failure to act, which
would cause the loss of such qualification.

 

(ff) Subsequent to the respective dates as of which information is given in the
Prospectus and up to the Closing Date, except as set forth in the Prospectus or
as contemplated by this Agreement, (i) neither the Company nor any of its
subsidiaries has incurred any liabilities or obligations, direct or contingent,
that are or will be material, either individually or in the aggregate, to the
Company and its subsidiaries taken as a whole, nor entered into any transaction
not in the ordinary course of business, (ii) there has not been, either
individually or in the aggregate, any change or development that could
reasonably be expected to result in a Material Adverse Effect; (iii) neither the
Company nor any of its subsidiaries has purchased any of its outstanding capital
stock, nor declared, paid or otherwise made any dividend or distribution of any
kind on its capital stock; and (iv) there has been no material change in the
capital stock, short-term debt or long-term debt of the Company, except in each
case as described in the Prospectus, or if the Prospectus is not in existence
the most recent Preliminary Prospectus.

 

(gg) Except pursuant to this Agreement, there are no contracts, agreements or
understandings between the Company and any other person that would give rise to
a valid claim against the Company or the Underwriter for a brokerage commission,
finder’s fee or like payment in connection with the issuance, purchase and sale
of the Shares.

 

(hh) The statements (including the assumptions described therein) included in
the Prospectus (i) are within the coverage of Rule 175(b) under the Securities
Act to the extent such data constitute forward looking statements as defined in
Rule 175(c) and (ii) were made by the Company with a reasonable basis and
reflect the Company’s good faith estimate of the matters described therein.

 

(ii) The Company has the power to submit, and pursuant to this Agreement has
legally, validly, effectively and irrevocably submitted, to the jurisdiction of
any federal or state court in the State of New York, County of New York, and has
the power to designate,

 

11



--------------------------------------------------------------------------------

appoint and empower and pursuant to this Agreement has legally, validly,
effectively and irrevocably designated, appointed and empowered an agent for
service of process in any suit or proceeding based on or arising under this
Agreement in any federal or state court in the State of New York, County of New
York, as provided in Section 13 hereof.

 

(jj) Each certificate signed by any officer of the Company and delivered to the
Underwriter or counsel for the Underwriter pursuant to this Agreement shall be
deemed to be a representation and warranty by the Company to the Underwriters as
to the matters covered thereby.

 

(kk) The Company is in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002 that are effective as of the date
of this Agreement and is actively taking steps to ensure that it will be in
compliance in all material respects with other applicable provisions of the
Sarbanes-Oxley Act of 2002 upon the effectiveness of such provisions.

 

(ll) Except as disclosed in the Prospectus, there are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company or any of its
subsidiaries to or for the benefit of any of the officers or directors of the
Company or any members of their families.

 

(mm) There are no business relationships or related-party transactions involving
the Company or any Subsidiary or any other person required to be described in
the Prospectus which have not been described as required.

 

The Company acknowledges that the Underwriter and, for purposes of the opinions
to be delivered to the Underwriter pursuant to Sections 6(b) and 6(c) hereof,
counsel to the Company and counsel to the Underwriter, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.

 

2. Purchase, Sale and Delivery of the Shares.

 

(a) On the basis of the representations, warranties, covenants and agreements
herein contained, but subject to the terms and conditions herein set forth, (i)
the Company agrees to issue and sell 2,500,000 of the Firm Shares to the
Underwriter and the Underwriter agrees to purchase from the Company, at a
purchase price per share of $5.06, the number of Firm Shares set forth opposite
the respective name of the Underwriter in Schedule I hereto.

 

(b) Delivery of the Firm Shares to the Underwriter shall be made, against
payment of the purchase price therefor, at the offices of Vinson & Elkins
L.L.P., 666 Fifth Avenue, 26th Floor, New York, New York 10103, or such other
location as may be mutually acceptable. Such delivery and payment shall be made
at 10:00 a.m., New York City time, on February 8, 2004, or at such other time as
shall be agreed upon by the Underwriter and the Company. The time and date of
such delivery and payment are herein called the “Closing Date.” On the Closing
Date, one or more Firm Shares in definitive global form, registered in the name
of Cede & Co., as nominee of The Depositary Trust Company, New York, New York
(“DTC”), having an aggregate amount corresponding to the aggregate principal
amount of the Shares sold to the Underwriter (the “Global Shares”) shall be
delivered by the Company to the Underwriter,

 

12



--------------------------------------------------------------------------------

against payment by the Underwriter of the purchase price therefor, by wire
transfer, in same-day funds to an account designated by the Company, provided
that the Company shall give at least two business days’ prior written notice to
the Underwriter of the information required to effect such wire transfer. The
Global Shares shall be made available to the Underwriter for inspection not
later than 9:30 a.m. on the business day immediately preceding the Closing Date.

 

(c) In addition, the Company hereby grants to the Underwriter the option to
purchase up to 375,000 Additional Shares at the same purchase price per share to
be paid by the Underwriter to the Company for the Firm Shares as set forth in
Section 2(a) hereof, for the sole purpose of covering over-allotments, if any,
in the sale of Firm Shares by the Underwriter. This option may be exercised at
any time, in whole or in part, on or before the thirtieth day following the date
of the Prospectus, by written notice to the Company from the Underwriter. Such
notice shall set forth the aggregate number of Additional Shares as to which the
option is being exercised and the date and time, as reasonably determined by the
Underwriter, when the Additional Shares are to be delivered (such date and time
being herein sometimes referred to as the “Additional Closing Date”); provided,
however, that the Additional Closing Date shall not be earlier than the Closing
Date or, if thereafter, earlier than the third full business day after the date
on which the option shall have been exercised nor later than the eighth full
business day after the date on which the option shall have been exercised
(unless such time and date are postponed in accordance with the provisions of
Section 10 hereof). Certificates for the Additional Shares shall be registered
in such name or names and in such authorized denominations as you may request in
writing at least two full business days prior to the Additional Closing Date.
The Company will permit you to examine and package such certificates for
delivery at least one full business day prior to the Additional Closing Date.

 

The number of Additional Shares to be sold to the Underwriter shall be up to the
Additional Share amount in the sole discretion of the Underwriter.

 

Delivery of the Additional Shares to the Underwriter shall be made, against
payment of the purchase price therefor, at the offices of Vinson & Elkins
L.L.P., 666 Fifth Avenue, 26th Floor, New York, New York 10103, or such other
location as may be mutually acceptable. Such delivery and payment shall be made
at 10:00 a.m., New York City time, on the Additional Closing Date or at such
other time as shall be agreed upon by the Underwriters and the Company. On the
Additional Closing Date, one or more Additional Shares in definitive global
form, registered in the name of Cede & Co., as nominee of DTC, having an
aggregate amount corresponding to the aggregate principal amount of the
Additional Shares sold to the Underwriters (the “Additional Global Shares”)
shall be delivered by the Company to the Underwriter, against payment by the
Underwriters of the purchase price therefor, by wire transfer, in same-day funds
to an account designated by the Company, provided that the Company shall give at
least two business days’ prior written notice to the Underwriter of the
information required to effect such wire transfer. The Additional Global Shares
shall be made available to the Underwriter for inspection not later than 9:30
a.m. on the business day immediately preceding the Additional Closing Date.

 

3. Offering. Upon your authorization of the release of the Firm Shares, the
Underwriter proposes to offer the Firm Shares for sale to the public upon the
terms set forth in the Prospectus.

 

13



--------------------------------------------------------------------------------

4. Covenants of the Company. The Company covenants and agrees with the
Underwriter that:

 

(a) If the Registration Statement has not yet been declared effective on the
date of this Agreement, the Company will use its best efforts to cause the
Registration Statement and any amendments thereto to become effective as
promptly as possible, and if Rule 430A is used or the filing of the Prospectus
is otherwise required under Rule 424(b) or Rule 434, the Company will file the
Prospectus (properly completed if Rule 430A has been used) pursuant to Rule
424(b) or Rule 434 within the prescribed time period and will provide evidence
satisfactory to you of such timely filing. If the Company elects to rely on Rule
434, the Company will prepare and file a term sheet that complies with the
requirements of Rule 434.

 

The Company will notify you immediately (and, if requested by you, will confirm
such notice in writing) (i) when the Registration Statement and any amendments
thereto become effective, (ii) of any request by the Commission for any
amendment of or supplement to the Registration Statement or the Prospectus or
for any additional information, (iii) of the mailing or the delivery to the
Commission for filing of any amendment of or supplement to the Registration
Statement or the Prospectus, (iv) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or of the initiation, or the threatening, of
any proceedings therefor, (v) of the receipt of any comments from the Commission
and (vi) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
the initiation or threatening of any proceeding for that purpose. If the
Commission shall propose or enter a stop order at any time, the Company will use
its best efforts to prevent the issuance of any such stop order and, if issued,
to obtain the lifting of such order as soon as possible. The Company will not
file any amendment to the Registration Statement or any amendment of or
supplement to the Prospectus (including the prospectus required to be filed
pursuant to Rule 424(b) or Rule 434) that differs from the prospectus on file at
the time of the effectiveness of the Registration Statement before or after the
effective date of the Registration Statement to which you shall reasonably
object in writing after being timely furnished in advance a copy thereof.

 

(b) If at any time when a prospectus relating to the Shares is required to be
delivered under the Securities Act any event shall have occurred as a result of
which the Prospectus as then amended or supplemented would, in the judgment of
the Underwriter or the Company, include an untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, or if it shall be necessary at any time to amend or
supplement the Prospectus or Registration Statement to comply with the
Securities Act or the Securities Act Regulations, the Company will notify you
promptly and prepare and file with the Commission an appropriate amendment or
supplement (in form and substance satisfactory to you) which will correct such
statement or omission and will use its best efforts to have any amendment to the
Registration Statement declared effective as soon as possible.

 

(c) The Company will promptly deliver to you two signed copies of the
Registration Statement, including exhibits and all amendments thereto, and the
Company will promptly deliver to the Underwriter such number of copies of any
Preliminary Prospectus, the

 

14



--------------------------------------------------------------------------------

Prospectus, the Registration Statement, and all amendments of and supplements to
such documents, if any, as you may reasonably request.

 

(d) The Company will endeavor in good faith, in cooperation with you, at or
prior to the time of effectiveness of the Registration Statement, to qualify the
Shares for offering and sale under the securities laws relating to the offering
or sale of the Shares of such jurisdictions as you may designate and to maintain
such qualification in effect for so long as required for the distribution
thereof; except that in no event shall the Company be obligated in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process.

 

(e) The Company will make generally available (within the meaning of Section
11(a) of the Securities Act) to its security holders and to you as soon as
practicable, but not later than eighteen months after the effective date of the
Registration Statement occurs, an earnings statement (in form complying with the
provisions of Rule 158 of the Securities Act Regulations) covering a period of
at least twelve consecutive months beginning after the effective date of the
Registration Statement.

 

(f) Other than the Company’s sale of Shares hereunder and the Company’s issuance
of Common Stock pursuant to (i) any warrants issued to the Underwriter
hereunder, (ii) any existing employee benefit plan or stock option plans, (iii)
grants or awards of Common Stock or the exercise of options or warrants to
purchase Common Stock issued to consultants or advisors to the Company outside
of any plan in an amount not to exceed 250,000 shares in the aggregate or (iv)
upon the exercise, conversion or exchange of any currently outstanding stock
options or warrants, during the period of 180 days from the date hereof, the
Company will not, and will not permit any of its affiliates, directly or
indirectly, to (i) offer, pledge, sell, or contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option
right or warrant to purchase, lend, or otherwise transfer or dispose of any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, or (ii) enter into any swap, derivative
transaction or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Common Stock (whether any
such transaction is to be settled by delivery of Common Stock, other securities,
cash or other consideration) or otherwise dispose of, any Common Stock (or any
securities convertible into, exercisable for or exchangeable for Common Stock)
or any interest therein or announce any intention to do any of the foregoing
without the prior written consent of Ladenburg. The Company will obtain the
undertaking, in the form attached hereto on Exhibit A, of each of its officers
and directors and such of its other stockholders as have been heretofore
designated by you and listed on Schedule II attached hereto not to engage in any
of the aforementioned transactions or to announce their intention to do any of
the foregoing on their own behalf, with such variations in the duration of such
undertaking as may be set forth in Schedule II.

 

(g) During a period of three years from the effective date of the Registration
Statement, the Company will furnish to you copies of (i) all reports to its
stockholders; and (ii) all reports, financial statements and proxy or
information statements filed by the Company with the Commission or any national
securities exchange.

 

15



--------------------------------------------------------------------------------

(h) The Company will apply its net proceeds from the sale of the Shares as set
forth under the caption “Use of Proceeds” in the Prospectus.

 

(i) The Company will use its best efforts to cause the Shares to be listed on
the American Stock Exchange.

 

5. Payment of Expenses.

 

(a) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company hereby agrees to pay
all costs and expenses incident to the performance of the obligations of the
Company hereunder, including those in connection with (i) preparing, printing,
duplicating, filing and distributing the Registration Statement, as originally
filed and all amendments thereof (including all exhibits thereto), any
Preliminary Prospectus, the Prospectus and any amendments or supplements thereto
(including, without limitation, fees and expenses of the Company’s accountants
and counsel), the underwriting documents (including this Agreement) and all
other documents related to the public offering of the Shares (including those
supplied to the Underwriters in quantities as herein above stated), (ii) the
issuance, transfer and delivery of the Shares to the Underwriter, including any
transfer or other taxes payable thereon, (iii) the qualification of the Shares
under state or foreign securities or blue sky laws, including the costs of
printing and mailing a preliminary and final “Blue Sky Survey” and the fees of
counsel for the Underwriter and such counsel’s disbursements in relation
thereto, (iv) listing the Shares on the American Stock Exchange, (v) any filing
for review of the public offering of the Shares by the National Association of
Securities Dealers, Inc., including the filing fees relating thereto, (vi) the
cost of printing certificates representing the Shares, (vii) the cost and
charges of any transfer agent or registrar for the Common Stock, and (viii) the
costs and expenses of the Company relating to investor presentations on any
“road show” undertaken in connection with the marketing of the offering of the
Shares, including, without limitation, expenses associated with the production
of road show slides and graphics, travel and lodging expenses of the
representatives and officers of the Company and the cost of any aircraft
chartered in connection with the road show; provided that except as provided in
this Section 5(a) and in Sections 5(b) and 5(c) below, the Underwriter shall pay
its own costs and expenses, including the costs and expenses of its counsel.

 

(b) If the sale of the Shares provided for herein is not consummated because any
condition to the obligations of the Underwriter set forth in Section 6 hereof is
not satisfied, because of any termination pursuant to Section 11 hereof or
because of any refusal, inability or failure on the part of the Company to
perform any material agreement herein or comply with any material provision
hereof other than by reason of a default by the Underwriter in its obligations
hereunder, the Company will reimburse the Underwriter on demand for all
reasonable out-of-pocket expenses (including reasonable fees and disbursements
of counsel) that shall have been incurred by them in connection with
investigating, marketing and proposing to market the Shares or in contemplation
of performing its obligations hereunder.

 

(c) Upon the Closing Date, the Company hereby agrees to pay you a nonaccountable
expense allowance of one and three-fourths percent (1.75%) of the aggregate
gross proceeds to the Company from the offering of the Shares (the
“Nonaccountable Expense Allowance”). The advance fees of $90,000 paid by the
Company to the Underwriter to cover out-of-pocket expenses of the Underwriter
(the “Advance Fee”) in connection with investigating, marketing and proposing to
market the Shares (i) shall be credited against the Nonaccountable Expense
Allowance and (ii) shall be refunded to the Company to the extent the aggregate
amount of the Advance Fee is greater than the expenses actually incurred.

 

(d) Upon the Closing Date, the Company shall also compensate the Underwriter by
providing the Underwriter with the Warrant, which is exercisable for five (5)
years from the effective date of the Registration Statement, to subscribe for
and purchase 100,000 shares of Common Stock of the Company, at an exercise price
equal to 115% of the offering price to the public of the Shares and in
accordance with the terms and conditions provided for in the form of Warrant
attached hereto as Exhibit B.

 

6. Conditions of Underwriter’s Obligations. The obligations of the Underwriters
to purchase and pay for the Firm Shares and the Additional Shares, as provided
herein, shall be subject to the accuracy of the representations and warranties
of the Company herein contained, as of the date hereof and as of the Closing
Date (for purposes of this Section 6, “Closing Date” shall refer to the Closing
Date for the Firm Shares and any Additional Closing Date, if different, for the
Additional Shares), to the absence from any certificates, opinions, written
statements or

 

16



--------------------------------------------------------------------------------

letters furnished to you or to Vinson & Elkins L.L.P. (“Underwriter’s Counsel”)
pursuant to this Section 6 of any material misstatement or omission, to the
performance by the Company of its obligations hereunder, and to the following
additional conditions:

 

(a) The Registration Statement shall have become effective not later than 5:30
p.m., New York time, on the date of this Agreement, or at such later time and
date as shall have been consented to in writing by you; if the Company shall
have elected to rely upon Rule 430A or Rule 434 of the Securities Act
Regulations, the Prospectus shall have been filed with the Commission in a
timely fashion in accordance with Section 4(a) hereof; and, at or prior to the
Closing Date no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereof shall have been issued and no
proceedings therefor shall have been initiated or threatened by the Commission.

 

(b) At the Closing Date, you shall have received the opinion of Pierce Atwood
LLP, counsel for the Company, dated the Closing Date addressed to the
Underwriter and in form and substance satisfactory to Underwriter’s Counsel, to
the effect that:

 

(i) The Company and each of the Material Subsidiaries has been duly organized
and is validly existing as a corporation or limited liability company, as the
case may be, in good standing under the laws of the state of its organization.
The Company and each of its Material Subsidiaries is duly qualified and in good
standing as a foreign corporation or limited liability company, as the case may
be, in each jurisdiction listed on Schedule III attached hereto. The Company and
each of its Material Subsidiaries has all requisite corporate authority to own,
lease and license its respective properties and conduct its business as now
being conducted and as described in the Registration Statement and the
Prospectus. Except as disclosed in the Prospectus, all of the outstanding shares
of capital stock or equity interests of the Company’s Material Subsidiaries are
owned beneficially and of record by the Company (or another Material Subsidiary)
and have been validly authorized and issued and are fully paid and nonassessable
and, except as described in the Prospectus, there are no other equity securities
of any Material Subsidiary or any securities convertible into capital stock of
any Material Subsidiary, nor are there any outstanding options, warrants, or
other rights to acquire capital stock or other equity securities of any Material
Subsidiary of the Company.

 

(ii) The Company has an authorized capital stock as set forth in the
Registration Statement and the Prospectus. All of the outstanding shares of
Common Stock are duly and validly authorized and issued, are fully paid and
nonassessable and were not issued in violation of or subject to any preemptive
rights, and no preemptive rights of stockholders exist under the Delaware
General Corporation Law or any other agreement to which the Company is a party.
The Shares to be delivered by the Company on the Closing Date have been duly and
validly authorized and, when delivered by the Company against payment therefor
in accordance with this Agreement, will be duly and validly issued, fully paid
and nonassessable and will not have been issued in violation of or subject to
any preemptive or similar rights. The form of certificate used to evidence the
Common Stock complies in all material respects with all applicable statutory
requirements, with any applicable requirements of the Certificate of
Incorporation and

 

17



--------------------------------------------------------------------------------

Bylaws of the Company and the requirements of the American Stock Exchange. The
Common Stock conforms to the description thereof contained in the Registration
Statement and the Prospectus.

 

(iii) The shares of Common Stock currently outstanding are listed, and the
Shares (including the Additional Shares) have been approved for listing, on the
American Stock Exchange, subject only to notice of issuance.

 

(iv) This Agreement and the Warrant have been duly and validly authorized,
executed and delivered by the Company.

 

(v) To the knowledge of such counsel, there is no litigation or governmental or
other action, suit, proceeding or investigation before any court or before or by
any public, regulatory or governmental agency or body pending or threatened
which specifically names the Company or any of its properties or assets and
which is of a character required to be disclosed in the Registration Statement
and the Prospectus which has not been properly disclosed therein.

 

(vi) The execution, delivery, and performance of this Agreement and the Warrant,
and the issuance, offering and sale of the Shares and the consummation of the
transactions contemplated hereby by the Company do not and will not violate,
conflict with or constitute a breach of any of the terms and provisions of, or
constitute a default (or an event which with notice or lapse of time, or both,
would constitute a default), or result in the creation or imposition of any
lien, charge or encumbrance upon any properties or assets, as such properties
and assets are known to us, of the Company or any of its subsidiaries or result
in any acceleration of any indebtedness of the Company pursuant to (A) any bond,
debenture, note, indenture, mortgage, loan or credit agreement, deed of trust,
contract, lease or other agreement known to such counsel to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
Material Subsidiaries or their respective properties or assets are or may be
bound and which is filed as an exhibit to the Registration Statement (B) (x) any
United States federal or New Hampshire statute, rule or regulation, (y)
provision of the Delaware General Corporation Law Statute, or (z) provisions of
the Company’s or any Material Subsidiary’s Charter or Bylaws, in each case as
applicable to the Company or any of its Material Subsidiaries, as the case may
be, or any of their respective properties or assets, as such properties and
assets are known to us, or (C) to the best knowledge of such counsel, any
judgment, order or decree of any court or governmental agency or authority
having jurisdiction over the Company or any of its Material Subsidiaries or any
of their respective properties or assets, as such properties and assets are
known to us. No consent, approval, authorization, order, registration, filing,
qualification, license or permit of or with any court or any governmental agency
or authority having jurisdiction over the Company or any of its Material
Subsidiaries or any of their respective properties or assets is required for the
execution, delivery and performance of this Agreement, the Warrant or the
consummation of the transactions contemplated hereby or thereby, except for (1)
such as may be required under state securities or Blue Sky laws in connection
with the purchase and distribution of the Shares, the Warrant or the Warrant
Shares by the Underwriter (as to which such counsel need express no opinion) and
(2) the clearance of the offering of

 

18



--------------------------------------------------------------------------------

the Shares with the NASD, and (3) such as have been made or obtained under the
Securities Act.

 

(vii) The Registration Statement and the Prospectus and any amendments thereof
or supplements thereto comply as to form in all material respects with the
requirements of the Securities Act and the Securities Act Regulations (it being
understood that such counsel need express no opinion or view with respect to the
financial statements, including the notes and schedules thereto, and other
financial, accounting, reserve, production or other statistical data or
information, or information relating to the Underwriter and the method of
distribution of the Shares by the Underwriter, included or incorporated by
reference in the Registration Statement or Prospectus).

 

(viii) The Registration Statement is effective under the Securities Act, and, to
the best knowledge of such counsel, no stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereof has been
issued and no proceedings therefor have been initiated or threatened by the
Commission and all filings required by Rule 424(b) of the Securities Act
Regulations have been made.

 

(ix) To our knowledge, there are no holders of securities of the Company who, by
reason of the execution by the Company of this Agreement or the consummation by
the Company of the transactions contemplated hereby, have the right to request
or demand that the Company register under the Securities Act or analogous
foreign laws and regulations securities held by them, other than those such that
have been duly exercised or waived.

 

(x) The statements in the Prospectus under the sections “Business –
Environmental Regulation”; “Business – Energy Regulation”; and “Description of
Capital Stock”, insofar as such statements constitute a summary of matters of
law, are, correct in all material respects.

 

(xi) The documents incorporated by reference in the Prospectus when they were
filed with the Commission, and after giving effect to each amendment thereto to
date, complied as to form in all material respects with the requirements of the
Exchange Act, as applicable, and the rules and regulations of the Commission
thereunder (it being understood that such counsel need express no opinion or
views with respect to the financial statements, including the notes and
schedules thereto, and other financial, accounting, reserve, production or other
statistical data or information included therein).

 

(xii) The Company is not, and after giving effect to the application of the net
proceeds as set forth in the Prospectus under the caption “Use of Proceeds,”
will not be, a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company,” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, as amended.

 

19



--------------------------------------------------------------------------------

(xiii) The Company is not, and after the Company’s receipt of payment for the
Shares will not be, an “investment company” under, and as defined in, the
Investment Company Act of 1940.

 

In addition, such opinion shall also contain a statement, which shall not be
deemed to be a legal opinion, to the following effect: Such counsel has
participated in conferences with officers and representatives of the Company,
representatives of the independent registered public accountants for the Company
and the Underwriter at which the contents of the Prospectus and related matters
were discussed. While the limitations inherent in the independent verification
of factual matters and the character of determinations involved in the
registration process are such that counsel is not passing upon and does not
assume any responsibility for the accuracy, completeness or fairness of the
statements contained in the Registration Statement or the Prospectus, subject to
the foregoing and based on such participation (A) no facts have come to the
attention of such counsel which would lead such counsel to believe that either
the Registration Statement at the time it became effective (including the
information deemed to be part of the Registration Statement at the time of
effectiveness pursuant to Rule 430A(b) or Rule 434, if applicable), or any
amendment thereof made prior to the Closing Date as of the date of such
amendment, contained an untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, or that the Prospectus as of its date (or any
amendment thereof or supplement thereto made prior to the Closing Date as of the
date of such amendment or supplement) and as of the Closing Date contained or
contains an untrue statement of a material fact or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading (it being understood that such counsel need express no belief or view
with respect to the financial statements, including the notes and schedules
thereto, and other financial, accounting, reserve, production or other
statistical data or information, or information relating to the Underwriter and
the method of distribution of the Shares by the Underwriter, included in or
incorporated by reference in the Registration Statement or Prospectus) and (B)
such counsel is not aware of any contract or other document of a character
required by the Securities Act and the applicable rules and regulations of the
Commission thereunder to be filed as an exhibit to the Registration Statement or
required to be incorporated by reference into the Prospectus that is not so
filed or incorporated by reference.

 

In rendering such opinion, such counsel (A) need opine only as to the federal
laws of the United States of America, the Delaware General Corporation Law
statute and the state laws of the State of New Hampshire, and may assume that
the laws of any other applicable jurisdiction are identical to the state laws of
the State of New Hampshire, and (B) may rely as to matters of fact, to the
extent they deem proper, on certificates of responsible officers of the Company
and certificates or other written statements of officers of departments of
various jurisdictions having custody of documents respecting the corporate
existence or good standing of the Company and its subsidiaries, provided that
copies of any such statements or certificates shall be delivered to
Underwriter’s Counsel.

 

(c) All proceedings taken in connection with the sale of the Firm Shares and the
Additional Shares as herein contemplated shall be satisfactory in form and
substance to you and to Underwriter’s Counsel, and the Underwriter shall have
received from said Underwriter’s

 

20



--------------------------------------------------------------------------------

Counsel a favorable opinion, dated as of the Closing Date with respect to the
issuance and sale of the Shares, the Registration Statement and the Prospectus
and such other related matters as you may reasonably require, and the Company
shall have furnished to Underwriter’s Counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

 

(d) At the Closing Date, you shall have received a certificate of the President
and Chief Financial Officer of the Company, dated the Closing Date, to the
effect that (i) the condition set forth in subsection (a) of this Section 6 has
been satisfied, (ii) as of the date hereof and as of the Closing Date the
representations and warranties of the Company set forth in Section 1 hereof are
accurate, (iii) as of the Closing Date the obligations of the Company to be
performed hereunder on or prior thereto have been duly performed and (iv)
subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, the Company has not sustained any
material loss or interference with its business or properties from fire, flood,
hurricane, accident or other calamity, whether or not covered by insurance, or
from any labor dispute or any legal or governmental proceeding, and there has
not been any material adverse change, or any development involving a material
adverse change, in the business, prospects, earnings, properties, operations,
condition (financial or otherwise), affairs or management of the Company, except
in each case as described in or contemplated by the Prospectus.

 

(e) At the time this Agreement is executed and at the Closing Date, you shall
have received a letter from Deloitte & Touche LLP, independent registered public
accountants for the Company, dated, respectively, as of the date of this
Agreement and as of the Closing Date addressed to the Underwriter and in form
and substance satisfactory to you, stating that, among other things: (i) they
are independent certified public accountants with respect to the Company within
the meaning of the Securities Act and the Securities Act Regulations; (ii) in
their opinion, the financial statements of the Company included in the
Registration Statement and the Prospectus and covered by their opinion therein
comply as to form in all material respects with the applicable accounting
requirements of the Securities Act and the applicable published rules and
regulations of the Commission thereunder, and (iii) on the basis of procedures
consisting of inquiries of certain officials of the Company who have
responsibility for financial and accounting matters, for the three-month and
nine-month periods ended September 30, 2003, and a review of interim financial
information in accordance with the standards established by the American
Institute of Certified Public Accountants in Statement of Auditing Standards No.
100, Interim Financial Information, with respect to the unaudited condensed
consolidated balance sheet as of September 30, 2003 and the unaudited condensed
consolidated statement of operations and cash flows for the three-month and
nine-month periods ended September 30, 2003, that were included in the September
30, 2003 Form 10-Q which is incorporated by reference into the Registration
Statement, nothing has come to their attention that would cause them to believe
that such unaudited financial statements of the Company presented in the
Registration Statement and the Prospectus, do not comply as to form in all
material respects with the applicable accounting requirements of the Securities
Act and, if applicable, the Exchange Act and the applicable published rules and
regulations of the Commission thereunder or that such unaudited consolidated
financial statements are not fairly presented in conformity with generally
accepted accounting principles applied on a basis substantially consistent with
that of the audited financial statements included in the Registration Statement
and the Prospectus.

 

21



--------------------------------------------------------------------------------

(f) At the time this Agreement is executed and at the Closing Date, you shall
have received a letter from Vitale, Caturano & Company, Ltd., independent
registered public accountants for the Company, dated, respectively, as of the
date of this Agreement and as of the Closing Date addressed to the Underwriter
and in form and substance satisfactory to you, stating that, among other things:
(i) they are independent certified public accountants with respect to the
Company within the meaning of the Securities Act and the Securities Act
Regulations; (ii) on the basis of procedures consisting of a reading of the
latest available unaudited financial statements of the Company as of September
30, 2004 and for the three-month and nine-month periods ended September 30,
2004, a reading of the minutes of meetings and consents of the stockholders and
Board of Directors of the Company and the committees of such Board of Directors
subsequent to December 31, 2003 and through January 5, 2005, inquiries of
officers and other employees of the Company who have responsibility for
financial and accounting matters of the Company with respect to transactions and
events subsequent to December 31, 2003, a review of interim financial
information in accordance with the standards established by the American
Institute of Certified Public Accountants in Statement of Auditing Standards
No.100, Interim Financial Information with respect to the unaudited condensed
consolidated balance sheet as of September 30, 2004, and the unaudited condensed
consolidated statements of operations, and cash flows for the three-month and
nine-month periods ended September 30, 2004, and other specified procedures and
inquiries to a date not more than five days prior to the date of such letter,
nothing has come to their attention that would cause them to believe that: (A)
the unaudited financial statements and schedules of the Company presented in the
Registration Statement and the Prospectus, including the quarterly information
set forth under the caption “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” do not comply as to form in all material
respects with the applicable accounting requirements of the Securities Act and,
if applicable, the Exchange Act and the applicable published rules and
regulations of the Commission thereunder or that such unaudited consolidated
financial statements are not fairly presented in conformity with generally
accepted accounting principles applied on a basis substantially consistent with
that of the audited financial statements included in the Registration Statement
and the Prospectus; (B) with respect to the period subsequent to January 1, 2004
to September 30, 2004, there were, as of the date of the most recently available
monthly consolidated financial statements of the Company, if any, and as of a
specified date not more than five days prior to the date of such letter, any
changes in the capital stock or long-term indebtedness of the Company or any
decrease in the net current assets or shareholders’ equity of the Company, in
each case as compared with the amounts shown in the most recent balance sheet
presented in the Registration Statement and the Prospectus, except for changes
or decreases which the Registration Statement and the Prospectus disclose have
occurred or may occur or which are set forth in such letter; (C) that during the
period from January 1, 2004 to September 30, 2004 to the date of the most recent
available monthly financial statements of the Company, if any, and to a
specified date not more than five days prior to the date of such letter, there
was any decrease, as compared with the corresponding period in the prior fiscal
year, in total revenues, or total or per share net income, except for decreases
which the Registration Statement and the Prospectus disclose have occurred or
may occur or which are set forth in such letter; and (iv) they have compared
specific dollar amounts, numbers of shares, percentages of revenues and
earnings, and other financial information pertaining to the Company set forth in
the Registration Statement and the Prospectus, which have been specified by you
prior to the date of this Agreement, to the extent that such amounts, numbers,
percentages, and information may be derived from the general accounting and
financial records of the Company or from schedules

 

22



--------------------------------------------------------------------------------

furnished by the Company, and excluding any questions requiring an
interpretation by legal counsel, with the results obtained from the application
of specified readings, inquiries, and other appropriate procedures specified by
you set forth in such letter, and found them to be in agreement.

 

(g) Prior to the Closing Date the Company shall have furnished to you such
further information, certificates and documents as you may reasonably request.

 

(h) You shall have received from each person who is a director or officer and
stockholder of the Company and from such other stockholders as have been
heretofore designated by you and listed on Schedule II hereto a lock-up
agreement for a period of up to 180 days or 120 days, as reflected on Schedule
II, in form and substance satisfactory to the Underwriters and Underwriters’
Counsel.

 

(i) At the Closing Date, all of the Shares (including the Additional Shares)
shall have been approved for listing on the American Stock Exchange, subject
only to notice of issuance.

 

(j) At the Closing Date, the Company shall have executed and delivered the
Warrant to the Underwriter.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to you or to Underwriter’s
Counsel pursuant to this Section 6 shall not be in all material respects
reasonably satisfactory in form and substance to you and to Underwriter’s
Counsel, all obligations of the Underwriter hereunder may be canceled by you at,
or at any time prior to, the Closing Date and the obligations of the Underwriter
to purchase the Additional Shares may be canceled by you at, or at any time
prior to, the Additional Closing Date. Notice of such cancellation shall be
given to the Company in writing, or by telephone, telex or telegraph, confirmed
in writing.

 

7. Indemnification.

 

(a) The Company agrees to indemnify and hold harmless the Underwriter and each
person, if any, who controls the Underwriter within the meaning of Section 15 of
the Securities Act or Section 20(a) of the Exchange Act, against any and all
losses, liabilities, claims, damages and expenses whatsoever as incurred
(including but not limited to attorneys’ fees and any and all expenses
whatsoever incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
amounts paid in settlement of any claim or litigation), to which the Underwriter
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such losses, liabilities, claims, damages or expenses (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement for
the registration of the Shares, as originally filed or any amendment thereof, or
any related Preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, however,
that the Company will not be liable in any such case to the extent but only to

 

23



--------------------------------------------------------------------------------

the extent that any such loss, liability, claim, damage or expense arises out of
or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the
Underwriter through you expressly for use therein. This indemnity agreement will
be in addition to any liability which the Company may otherwise have, including
under this Agreement.

 

(b) The Underwriter agrees to indemnify and hold harmless the Company, each of
the directors of the Company, each of the officers of the Company who shall have
signed the Registration Statement and each other person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section
20(a) of the Exchange Act, against any and all losses, liabilities, claims,
damages and expenses whatsoever as incurred (including but not limited to
attorneys’ fees and any and all expenses whatsoever incurred in investigating,
preparing or defending against any litigation, commenced or threatened, or any
claim whatsoever, and any and all amounts paid in settlement of any claim or
litigation), jointly or severally, to which they or any of them may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as such
losses, liabilities, claims, damages or expenses (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement for the registration
of the Shares, as originally filed or any amendment thereof, or any related
Preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that any such loss, liability, claim, damage or
expense arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of the Underwriter through you expressly for use therein; provided,
however, that in no case shall the Underwriter be liable or responsible for any
amount in excess of the underwriting discount applicable to the Shares purchased
by such Underwriter hereunder. This indemnity will be in addition to any
liability which any Underwriter may otherwise have, including under this
Agreement. The Company acknowledges that the statements set forth in the second
and eighth paragraphs under the caption “Underwriting” in the Prospectus
constitute the only information furnished in writing by or on behalf of the
Underwriter expressly for use in the Registration Statement relating to the
Shares as originally filed or in any amendment thereof, any related Preliminary
Prospectus or the Prospectus or in any amendment thereof or supplement thereto,
as the case may be.

 

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify each party against whom indemnification is to be sought
in writing of the commencement thereof (but the failure so to notify an
indemnifying party shall not relieve it from any liability which it may have
under this Section 7, except to the extent such failure prejudiced the
indemnifying party). In case any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent it
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with

 

24



--------------------------------------------------------------------------------

counsel satisfactory to such indemnified party. Notwithstanding the foregoing,
the indemnified party or parties shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such indemnified party or parties unless (i) the employment of
such counsel shall have been authorized in writing by one of the indemnifying
parties in connection with the defense of such action, (ii) the indemnifying
parties shall not have employed counsel to have charge of the defense of such
action within a reasonable time after notice of commencement of the action, or
(iii) such indemnified party or parties shall have reasonably concluded that
there may be defenses available to it or them which are different from or
additional to those available to one or all of the indemnifying parties (in
which case the indemnifying parties shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such fees and expenses shall be borne by the indemnifying parties.
Anything in this subsection to the contrary notwithstanding, an indemnifying
party shall not be liable for any settlement of any claim or action effected
without its written consent; provided, however, that such consent was not
unreasonably withheld. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability or claims that are the subject matter of
such proceeding.

 

8. Contribution. In order to provide for contribution in circumstances in which
the indemnification provided for in Section 7 hereof is for any reason held to
be unavailable from any indemnifying party or is insufficient to hold harmless a
party indemnified thereunder, the Company and the Underwriter shall contribute
to the aggregate losses, claims, damages, liabilities and expenses of the nature
contemplated by such indemnification provision (including any investigation,
legal and other expenses incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting in the case of losses, claims, damages, liabilities and expenses
suffered by the Company any contribution received by the Company from persons,
other than the Underwriter, who may also be liable for contribution, including
persons who control the Company within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act, officers of the Company who
signed the Registration Statement and directors of the Company) as incurred to
which the Company and the Underwriters may be subject, in such proportions as is
appropriate to reflect the relative benefits received by the Company and the
Underwriter from the offering of the Shares or, if such allocation is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to above but also the relative fault of the
Company and the Underwriter in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company and the Underwriter shall be deemed to be in the same proportion as
(x) the total proceeds from the offering (net of underwriting discounts and
commissions but before deducting expenses) received by the Company and (y) the
underwriting discounts and commissions received by the Underwriter, as set forth
in the table on the cover page of the Prospectus. The relative fault of the
Company and of the Underwriter shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Underwriter and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such

 

25



--------------------------------------------------------------------------------

statement or omission. The Company and the Underwriter agree that it would not
be just and equitable if contribution pursuant to this Section 8 were determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this Section 8, (i) in no case shall the Underwriter be liable or
responsible for any amount in excess of the underwriting discount applicable to
the Shares purchased by such Underwriter hereunder, and (ii) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the provisions of
this Section 8 and the preceding sentence, the Underwriter shall not be required
to contribute any amount in excess of the amount by which the total price at
which the Shares underwritten by it and distributed to the public were offered
to the public exceeds the amount of any damages that the Underwriter has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. For purposes of this Section 8, each
person, if any, who controls an Underwriter within the meaning of Section 15 of
the Securities Act or Section 20(a) of the Exchange Act shall have the same
rights to contribution as the Underwriter, and each person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act or Section
20(a) of the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to clauses (i) and
(ii) of this Section 8. Any party entitled to contribution will, promptly after
receipt of notice of commencement of any action, suit or proceeding against such
party in respect of which a claim for contribution may be made against another
party or parties, notify each party or parties from whom contribution may be
sought, but the omission to so notify such party or parties shall not relieve
the party or parties from whom contribution may be sought from any obligation it
or they may have under this Section 8 or otherwise, except to the extent such
failure prejudiced such party. No party shall be liable for contribution with
respect to any action or claim settled without its consent; provided, however,
that such consent was not unreasonably withheld.

 

9. Intentionally Deleted.

 

10. Survival of Representations and Agreements. All representations and
warranties, covenants and agreements of the Underwriter and the Company
contained in this Agreement, including representations of the Company in Section
1, the agreements contained in Section 5, the indemnity agreements contained in
Section 7, the contribution agreements contained in Section 8 and the agreements
contained in Section 13, shall remain operative and in full force and effect
regardless of any investigation made by or on behalf of any Underwriter or any
controlling person thereof or by or on behalf of the Company, any of its
officers and directors or any controlling person thereof and shall survive
delivery of and payment for the Shares to and by the Underwriter. The
representations contained in Section 1 and the agreements contained in Sections
5, 7, 8, 11(d) and 13 hereof shall survive the termination of this Agreement,
including termination pursuant to Section 11 hereof.

 

11. Effective Date of Agreement; Termination.

 

(a) This Agreement shall become effective, upon the later of when (i) you and
the Company shall have received notification of the effectiveness of the
Registration Statement

 

26



--------------------------------------------------------------------------------

or (ii) the execution of this Agreement. If either the public offering price or
the purchase price per Share has not been agreed upon prior to 5:00 p.m., New
York time, on the fifth full business day after the Registration Statement shall
have become effective, this Agreement shall thereupon terminate without
liability to the Company or the Underwriter except as herein expressly provided.
Until this Agreement becomes effective as aforesaid, it may be terminated by the
Company by notifying you or by you by notifying the Company. Notwithstanding the
foregoing, the provisions of this Section 11 and of Sections 1, 5, 7, 8 and 13
hereof shall at all times be in full force and effect.

 

(b) You shall have the right to terminate this Agreement at any time prior to
the Closing Date, or the obligations of the Underwriter to purchase the
Additional Shares at any time prior to the Additional Closing Date, as the case
may be, if (A) any domestic or international event or act or occurrence has
materially disrupted, or in your opinion will in the immediate future materially
disrupt, the market for the Company’s securities or securities in general; or
(B) if trading on the American Stock Exchange shall have been suspended, or
minimum or maximum prices for trading shall have been fixed, or maximum ranges
for prices for securities shall have been required, on the American Stock
Exchange by the American Stock Exchange or by order of the Commission or any
other governmental authority having jurisdiction; or (C) if a banking moratorium
has been declared by a state or federal authority or if any new restriction
materially adversely affecting the distribution of the Firm Shares or the
Additional Shares, as the case may be, shall have become effective; or (D) if
the United States becomes engaged in hostilities or there is an escalation of
hostilities involving the United States or there is a declaration of a national
emergency or war by the United States or (ii) if there shall have been such
change in political, financial or economic conditions if the effect of any such
event in (i) or (ii) as in your judgment makes it impracticable or inadvisable
to proceed with the offering, sale and delivery of the Firm Shares or the
Additional Shares, as the case may be, on the terms contemplated by the
Prospectus.

 

(c) Any notice of termination pursuant to this Section 11 shall be by telephone,
telex, or telegraph, confirmed in writing by letter.

 

(d) If this Agreement shall be terminated pursuant to any of the provisions
hereof (otherwise than pursuant to (i) notification by you as provided in
Section 11(a) hereof or (ii) Section 11(b) hereof), or if the sale of the Shares
provided for herein is not consummated because any condition to the obligations
of the Underwriter set forth herein is not satisfied or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof, the Company will, subject to demand by you,
reimburse the Underwriter for all reasonable out-of-pocket expenses (including
the reasonable fees and expenses of their counsel), incurred by the Underwriter
in connection herewith.

 

12. Notices. All communications hereunder, except as may be otherwise
specifically provided herein, shall be in writing and, if sent to the
Underwriter, shall be mailed, delivered, or telexed or telegraphed and confirmed
in writing, to the Underwriter c/o Ladenburg, Thalmann & Co., 590 Madison
Avenue, 34th Floor, New York, New York 10022, Attention: Peter H. Blum, with a
copy to: Vinson & Elkins L.L.P., 666 Fifth Avenue, 26th Floor, New York, New
York 10103, Attention: Alan P. Baden; if sent to the Company, shall be mailed,
delivered, or telegraphed and confirmed in writing to the Company, One Cate
Street, 4th Floor, Portsmouth,

 

27



--------------------------------------------------------------------------------

New Hampshire 03801, Attention: Joseph E. Cresci, with a copy to Pierce Atwood
LLP, 1 New Hampshire Avenue, Suite 350, Portsmouth, New Hampshire 03801,
Attention: Scott Pueschel, P.C.

 

13. Consent to Jurisdiction; Waiver of Immunities; Appointment of Agent for
Service.

 

(a) The Company:

 

(i) irrevocably submits to the nonexclusive jurisdiction of any New York State
or federal court sitting in the State of New York, County of New York and any
appellate court from any thereof in any action, suit or proceeding arising out
of or relating to this Agreement or any other document delivered in connection
herewith and irrevocably waives any immunity from such action or proceeding it
may otherwise enjoy in the aforementioned courts;

 

(ii) irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or in such
federal court;

 

(iii) irrevocably waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such action or proceeding; and

 

(iv) irrevocably designates, appoints and empowers CT Corporation System, 1633
Broadway, New York, New York 10019 as its designee, appointee and authorized
agent to receive for and on its behalf service of any and all legal process,
summons, notices and documents that may be served in any action, suit or
proceeding brought against it, with respect to its obligations, liabilities or
any other matter arising out of or relating to this Agreement or any other
document delivered in connection herewith and that such service may be made on
such designee, appointee and authorized agent in accordance with legal
procedures prescribed for such courts, and it being understood that the
designation and appointment of CT Corporation System as such authorized agent
shall become effective immediately without any further action; and further
agrees that to the extent permitted by law, proper service of process upon CT
Corporation System (or its successors as agent for service of process), shall be
deemed in every respect effective service of process upon it in any such action,
suit or proceeding.

 

(b) Nothing in this Section 13 shall affect the right of any person to serve
legal process in any other manner permitted by law or affect the right of any
person to bring any action or proceeding against the Company or its properties
in the courts of other jurisdictions.

 

(c) The provisions of this Section 13 shall survive any termination of this
Agreement, in whole or in part.

 

14. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Underwriter, the Company and the controlling persons,
directors, officers and others referred to in Sections 7 and 8, and their
respective successors and assigns, and no other person shall have or be
construed to have any legal or equitable right, remedy or claim under or in
respect of or by virtue of this Agreement or any provision herein contained. The
term

 

28



--------------------------------------------------------------------------------

“successors and assigns” shall not include a purchaser, in its capacity as such,
of Shares from the Underwriter.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York for contracts made and to be
fully performed in such state without regard to principles of conflicts of law.

 

16. Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

[Remainder of This Page was Intentionally Left Blank.]

 

29



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between you and the
Company, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement among us.

 

Very truly yours,

ENVIRONMENTAL POWER CORPORATION

By:

 

/s/ Kamlesh R. Tejwani

   

Name: Kamlesh R. Tejwani

   

Title: President and Chief Executive Officer

 

Accepted as of the date first above written

LADENBURG, THALMANN & CO. INC.

 

590 Madison Avenue, 34th Floor

New York, N.Y. 10022

 

By:

 

Ladenburg Thalmann & Co. Inc.

By:

 

/s/ Peter H. Blum

   

Name:

 

Peter H. Blum

   

Title:

 

Senior Managing Director

 

30